Rule 497(e) File Nos. 33-73832 and 811-8268 FOR SHAREHOLDERS OF FIRSTHAND TECHNOLOGY VALUE FUND Supplement dated February 6, 2009, to Prospectus dated April 29, 2008, as previously supplemented on October 1, 2008 Introduction Firsthand Technology Value Fund (the “Fund”), a series of Firsthand Funds, has venture capital investments in a number of private technology companies. These private companies are not publicly traded, and their securities are also referred to as “illiquid.” For the last several quarters, securities of such private companies have represented a high and increasing percentage of the Fund’s portfolio.
